DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “further comprising: saving the first database and the second database on a memory system.” It is unclear if this is meant to represent an active step of creating the first and second databases (i.e. a step of saving data representing the contents of the databases), an active step of transferring a complete database from one memory system or medium (i.e. a portable memory or disc) to another memory system (i.e. a computer hard drive), or an active step of updating the first and second databases and saving the changes. Since a “database” per se can only exist as data stored on a memory system or as a hardcopy (e.g. printed on paper), it is unclear what a step of “saving” a database to a memory system is meant to represent. For the purposes of further examination, this claim will be interpreted to mean that the first and second databases exist in a computer memory system prior to the execution of any of the other method steps. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10, 12-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US PG Pub. No. US 2008/0200927 A1, Aug. 21, 2008) (hereinafter “Hartmann”) in view of Larkin et al. (US PG Pub. No. US 2008/0004603 A1, Jan. 3, 2008) (hereinafter “Larkin”).
Regarding claim 1: Hartmann teaches determining a first tracking device characteristic of a first tracking device associated with a first instrument (figure 2A, [0055]-[0056], figure 3 – tools with identification sections 170-174 which are connected to instrument 24, [0070]-[0079]); looking up in a first database a first tracking device indicia of the first tracking device, wherein the first tracking device indicia is user distinguishable (figure 2B, [0063], [0065], [0087], claim 13; figure 3 - in the absence of any more specific limitations regarding what "user distinguishable" means, the identification sections 170-174 are distinct from one another in a way that is distinguishable - each has a different pattern of bands); customizing a user interface to illustrate a first icon including a first icon indicia based on the first tracking device indicia (figure 2A - step 114, figure 2B - step 112e, the customization including the first icon is based on the first tracking device indicia, as it identifies the tool and provides the basis for obtaining the proper icon from the database, [0063], [0079]); and displaying the customized user interface ([0057]).
While Hartmann discloses the use of multiple interchangeable tools which can each be used with instrument (24), Hartmann does not teach two separate instrument.
Larkin, in the same field of endeavor, teaches simultaneously using multiple instruments (tools 138, 139, [0031]-[0032]) which each have a separate tracking device indicia and are separately tracked and represented by corresponding icons (“symbols”) ([0038]). Larkin further teaches that the number of surgical tools used at one time will generally depend on the diagnostic or surgical procedure and the space constraints within the operating room, among other factors ([0031]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Hartmann by including at least a second instrument, where the second instrument would be identified, tracked and displayed in the same manner as the first instrument, in order to provide suitable navigation for a procedure requiring two instruments in view of the further teachings of Larkin that the type of procedure dictates the number of required instruments and because it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 2: Hartmann as modified by Larkin teaches the method of Claim 1, further comprising: superimposing the customized user interface over image data (Hartmann - [0057]).
Regarding claim 3: Hartmann as modified by Larkin to include the use of multiple instruments in a single procedure teaches the method of Claim 2, further comprising: tracking a first location of the first tracking device (Hartmann - [0008], [0019], [0028], [0040]-[0041]); tracking a second location of the second tracking device (Hartmann - [0008], [0019], [0028], [0040]-[0041]; Larkin – tools 138 and 139, [0031]); wherein superimposing the customized user interface over image data is based on the tracking of the first tracking device and tracking of the second tracking device (Hartmann - [0041]).
Regarding claim 4: Hartmann as modified by Larkin teaches the method of Claim 3, further comprising: maintaining a registration of the image data by tracking a third tracking device connected to a portion imaged in the image data (Hartmann - [0038]-[0039] - dynamic reference frame).
Regarding claim 5: Hartmann as modified by Larkin to include the use of multiple instruments in a single procedure teaches the method of claim 1. Larkin further teaches the use of a third instrument ([0031] - additional tool 131). It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Hartmann and Larkin by using a third instrument as taught by Larkin, including performing the same steps of determining the tracking device characteristic and looking up a third tracking device indicia in a third database (figure 2A, [0055]-[0056], figure 3 - tools with identification sections 170-174 which are connected to an instrument, [0070]-[0079], figure 2B, [0063], [0065], [0087], claim 13), and updating and displaying the user interface to include a third icon based on the third tracking device indicia ([0051], figure 2A - step 114, figure 2B - step 112e, the customization including the first icon is based on the first tracking device indicia, as it identifies the tool and provides the basis for obtaining the proper icon from the database, [0063], [0079]) in order to provide suitable navigation for a procedure requiring three instruments in view of the further teachings of Larkin that the type of procedure dictates the number of required instruments and because it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 6: Hartmann as modified by Larkin teaches the method of Claim 1, further comprising: determining a third tracking device characteristic of a third tracking device associated with at least one of the first instrument or the second instrument (figure 2A - step 118, [0060] - a portion of an instrument including a "tracking device" indicia can be replaced with a different portion including a different "tracking device indicia"); looking up in a third database a third tracking device indicia of the third tracking device (figure 2B, [0060] - process repeats starting at step 108 after tool change, [0063], [0065], [0087], claim 13),  changing the customized user interface to illustrate a third icon including a third icon indicia based on the third tracking device indicia that replaces at least one of the first icon or the second icon ([0051]); and displaying the changed customized user interface ([0051], [0057]).
	Regarding claim 7, as interpreted above: Hartmann as modified by Larkin teaches the method of Claim 1, further comprising: saving the first database and the second database on a memory system (Hartmann - [0065], claim 13).
	Regarding claim 8: Hartmann as modified by Larkin teaches the method of Claim 1, further comprising: providing the first database and the second database as a single database accessible by a processor system (Hartmann - [0065], claim 13).
	Regarding claim 10: Hartmann as modified by Larkin teaches the method of claim 1. Larkin further teaches providing an icon representing each of at least two tools where the icons are each a color that matches a color of an indicia corresponding one of the at least two tools ([0037]-[0038]). 
	It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to include color-coded tools and color-code the corresponding icons as further taught by Larkin in order to provide an easy means of distinguishing between two potentially similar-looking tools/icons on the user interface display.
	Regarding claim 12: Hartmann as modified by Larkin to include the use of multiple instruments in a single procedure teaches the method of Claim 1, further comprising: generating a first signal based on tracking the first tracking device and a second signal based on tracking the second tracking device (Hartmann - [0075]; Larkin – tools 138, 139); wherein determining the first tracking device characteristic of the first tracking device is based on the first signal (Hartmann - [0075]); wherein determining the second tracking device characteristic of the second tracking device is based on the second signal (Hartmann - [0075] – performing the same function using a second instrument would necessarily require a second signal).
	Regarding claim 13: Hartmann as modified by Larkin to include the use of multiple instruments in a single procedure teaches the method of Claim 12. Hartmann further teaches that each tool of a plurality of tools comprises a tracking portion having a unique geometry in order to uniquely identify each tool ([0074]-[0075]). While Hartmann and Larkin don’t explicitly state that each instrument is coupled to uniquely identifiable tool, it would have been 
prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide each of the first and second instruments with a uniquely identifiable tracking portion (such as are taught by Hartmann) in order to avoid any possible confusion or misidentification of the instruments during a procedure using two or more instruments.
	Regarding claim 14: Hartmann as modified by Larkin to include the use of multiple instruments in a single procedure teaches the method of Claim 1, further comprising: tracking the first instrument having the first tracking device and tracking the second instrument with the second tracking device (Hartmann - [0008], [0019], [0028], [0040]-[0041]; Larkin – tools 138 and 139); wherein displaying the customized user interface includes displaying both the first icon and the second icon on a display device simultaneously (Larkin - tools 138 and 139, [0031]-[0032]).
	Regarding claim 15: Hartmann teaches associating a first tracking device with a first instrument (figure 2A, [0055]-[0056], figure 3 - identification sections 170-174, [0070]-[0079]). 
Larkin, in the same field of endeavor, teaches simultaneously using multiple instruments (tools 138, 139, [0031]-[0032]) which each have a separate tracking device indicia and are separately tracked and represented by corresponding icons (“symbols”) ([0038]). Larkin further teaches that the number of surgical tools used at one time will generally depend on the diagnostic or surgical procedure and the space constraints within the operating room, among other factors ([0031]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Hartmann by including at least a second instrument, where the second instrument is associated with a second tracking device, in order to provide suitable navigation for a procedure requiring two instruments in view of the further teachings of Larkin that the type of procedure dictates the number of required instruments and because it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further regarding claim 15: Hartmann as modified by Larkin teaches operating a processor system configured for: determining a first tracking device characteristic of the first tracking device, determining a second tracking device characteristic of the second tracking device, and customizing a user interface to visually distinguish a first icon representing the first instrument and a second icon representing the second instrument (figure 2A, [0055]-[0056], figure 3 - identification sections 170-174, [0070]-[0079]; figure 2B, [0063], [0065], [0087], claim 13; where both instruments must be similarly tracked and identified in order to provide a display of both instruments during a multiple-instrument procedure); and operating a display device to display the customized user interface to visually distinguish the first icon and the second icon displayed on the display device (Hartmann - [0057]; Larkin – [0031]-[0032]).
Regarding claim 16: Hartmann as modified by Larkin to include the use of multiple instruments in a single procedure teaches the method of claim 15. Hartmann further teaches operating a tracking system to track the instrument(s) used in the procedure ([0008], [0019], [0028], [0040]-[0041]). It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to track both instruments of Hartmann as modified by Larkin in order to provide suitable navigation for a procedure requiring two instruments in view of the further teachings of Larkin that the type of procedure dictates the number of required instruments and because it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 19: Hartmann as modified by Larkin to include the use of multiple instruments in a single procedure teaches the method of claim 15. Hartmann further teaches wherein determining the first tracking device characteristic of the first tracking device includes providing a first input to the processor system to define the first tracking device characteristic ([0063]). It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to define the tracking device characteristics of the two instruments of Hartmann as modified by Larkin in order to provide suitable navigation for a procedure requiring two instruments in view of the further teachings of Larkin that the type of procedure dictates the number of required instruments and because it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 20: Hartmann as modified by Larkin to include the use of multiple instruments in a single procedure teaches the method of claim 15. Larkin further teaches wherein customizing the user interface to visually distinguish the first icon and the second icon is selected from the group consisting of forming a first border different from a second border, coloring the first icon different from the second icon, and both forming the first border different from the second border and coloring the first icon different from the second icon ([0037]-[0038]). 
	It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to include color-coded tools and color-code the corresponding icons of Hartmann and Larkin as further taught by Larkin in order to provide an easy means of distinguishing between two potentially similar-looking tools/icons on the user interface display.
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann and Larkin as applied to claims 1 and 11 above, and further in view of Mohr et al. (US PG Pub. No. US 2010/0228249 A1, Sep. 2010) (hereinafter “Mohr”).
Regarding claim 9: Hartmann as modified by Larkin teaches the method of claim 1. Larkin further teaches providing an icon representing each of at least two tools where the icons are each a color that matches a color of an indicia corresponding one of the at least two tools ([0037]-[0038]). 
	It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to include color-coded tools and color-code the corresponding icons as further taught by Larkin in order to provide an easy means of distinguishing between two potentially similar-looking tools/icons on the user interface display.

Hartmann and Larkin do not teach wherein customizing the user interface to illustrate the first and second icons including the first and second icon indicia based on the first and second tracking device indicia includes forming a first and second border to be displayed around a first and second image to have first and second colors that match a first and second color of the first and second tracking device indicia.
Mohr, in the same field of endeavor, teaches a customized user interface comprising forming a first and second border to be displayed around a first and second image ([0163]) to have first and second colors corresponding to the first and second instruments ([0164] – the borders include the tool identifiers, [0165], [0170] – having a color corresponding to the tool/tool identifier, figure 5A). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Hartmann and Larkin by including color-coded borders as taught by Mohr in addition to the color-coded icons in order to provide an obvious visual indicator so that the user immediately appreciates which tool is on the left or right side of the display.
Regarding claim 11: Hartmann as modified by Larkin teaches the method of claim 10, but do not teach wherein customizing the user interface to illustrate the first and second icons including the first and second icon indicia based on the first and second tracking device indicia includes forming a first and second border to be displayed around a first and second image to have first and second colors that match a first and second color of the first and second tracking device indicia.
Mohr, in the same field of endeavor, teaches a customized user interface comprising forming a first and second border to be displayed around a first and second image ([0163]) to have first and second colors corresponding to the first and second instruments ([0164] – the borders include the tool identifiers, [0165], [0170] – having a color corresponding to the tool/tool identifier, figure 5A). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Hartmann and Larkin by including color-coded borders as taught by Mohr in addition to the color-coded icons in order to provide an obvious visual indicator so that the user immediately appreciates which tool is on the left or right side of the display.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann and Larkin as applied to claim 16 above, and further in view of Siegal (US PG Pub. No. US 2006/0036241 A1, Feb. 16, 2006) (hereinafter “Siegal”).
Regarding claims 17 and 18: Hartmann as modified by Larkin to include the use of multiple instruments in a single procedure teach the method of claim 16, where the procedure may be a spinal procedure (Hartmann – [0018], [0046], [0050]) and wherein operating the first instrument and the second instrument substantially simultaneously is based at least in part on visualization provided by the first icon and the second icon displayed on the display device (Hartmann – [0057]; Larkin – [0031]-[0032]). Hartmann further teaches that the disclosed method of surgical navigation is beneficial because it is desirable to provide a procedure that is the least invasive as possible to minimize recovery time, minimize collateral injury to the anatomy, or other appropriate reasons. For example, it is desirable to provide instruments that can be navigated within an anatomy while not being directly viewable by a surgeon ([0004]).
Hartmann and Larkin are silent on the details of the spinal procedure, including performing at least one of forming two/contralateral bores in a single vertebra, tapping formed two/contralateral bores, inserting screws in tapped two/contralateral bores.
Siegal teaches a spinal procedure comprising forming two contralateral bores in a single vertebra, tapping formed two contralateral bores, inserting screws in two tapped contralateral bores ([0041]-[0045]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to apply the method of Hartmann and Larkin, including operating the two instruments substantially simultaneously, to a spinal procedure including at least one of forming two/contralateral bores in a single vertebra, tapping formed two/contralateral bores, inserting screws in tapped two/contralateral bores as taught by Siegal in order to provide the procedure of Siegal with the benefits of surgical guidance/navigation in view of the further teachings of Hartmann.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793